                            Case 3:17-cv-06124-RS Document 97 Filed 11/05/19 Page 1 of 3



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Anne Marie Estevez (pro hac vice)
                     2   200 Biscayne Boulevard, Suite 5300
                         Miami, FL 33131
                     3   T: 305.415.3000
                         F: 305.415.3001
                     4   annemarie.estevez@morganlewis.com

                     5   Stephanie Schuster (pro hac vice)
                         Patrick Harvey (pro hac vice)
                     6   Clara Kollm (pro hac vice)
                         1111 Pennsylvania Avenue, NW
                     7   Washington, DC 20004
                         T: 202.739.3000
                     8   F: 202.739.3001
                         stephanie.schuster@morganlewis.com
                     9   patrick.harvey@morganlewis.com
                         clara.kollm@morganlewis.com
                    10
                         Kathy H. Gao (CA Bar No. 259019)
                    11   300 South Grand Avenue, 22nd Floor
                         Los Angeles, CA 90071
                    12   T: 213.612.2500
                         F: 213.612.2501
                    13   kathy.gao@morganlewis.com

                    14   Attorneys for Defendants
                    15
                                               IN THE UNITED STATES DISTRICT COURT
                    16                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                      SAN FRANCISCO DIVISION
                    17
                         STEPHAN NAMISNAK and FRANCIS
                    18   FALLS,                                    Case No. 3:17-cv-06124-RS
                                                                   ORDER
                    19                        Plaintiffs,          STIPULATED SCHEDULE IN
                                                                   CONNECTION WITH DEFENDANTS’
                    20                 v.                          RESPONSE TO SECOND AMENDED
                                                                   COMPLAINT AND RELATED
                    21   UBER TECHNOLOGIES, INC. and               BRIEFING
                         RASIER, LLC,
                    22                                             Judge: Hon. Richard Seeborg
                                              Defendants.
                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
 WASHINGTON, D.C.
                            Case 3:17-cv-06124-RS Document 97 Filed 11/05/19 Page 2 of 3



                     1          Pursuant to Civil Local Rule 6-2, Plaintiffs Stephan Namisnak and Francis Falls and

                     2   Defendants Uber Technologies, Inc. and Rasier, LLC, through counsel, hereby stipulate to the

                     3   following deadlines in connection with Defendants’ response to the Second Amended Complaint

                     4   (“SAC”) and related briefing, and jointly move this Court to so order:

                     5          1.       WHEREAS, Plaintiffs filed the SAC on October 11, 2018 (ECF No. 86);

                     6          2.       WHEREAS, on November 5, 2018, the Court granted the parties’ stipulated motion

                     7   to stay proceedings until October 30, 2019 and set Defendants’ deadline to respond to the SAC

                     8   thirty days after the stay was lifted (ECF No. 94);

                     9          3.       WHEREAS, the stay expired effective October 31, 2019 (ECF No. 96);

                    10          4.       WHEREAS, the Parties have conferred and agreed to the following modified

                    11   schedule in connection with Defendants’ response to the SAC and related briefing:

                    12               x   December 17, 2019: Defendants’ deadline to respond to the SAC;

                    13               x   February 4, 2020: Plaintiffs’ deadline to respond to any Rule 12 motion filed by
                    14                   Defendants in response to the SAC;
                    15               x   21 Days After Plaintiffs File Opposition: Defendants’ deadline to file a reply in
                    16                   further support of any Rule 12 motion;
                    17          5.       WHEREAS, as explained in detail in the accompanying declaration of Stephanie
                    18   Schuster, good cause exists for the parties’ modified briefing schedule, which will not impact any
                    19   deadlines or scheduling in this action.
                    20          WHEREFORE, the Parties, by stipulation, request that the Court so-order the schedule set
                    21   forth in Paragraph 4.
                    22

                    23                                 [Signatures Appear on Following Page]

                    24

                    25

                    26

                    27

                    28   Case No. 3:17-cv-06124-RS                                            STIPULATED SCHEDULE IN
MORGAN, LEWIS &
                                                                                         CONNECTION WITH DEFENDANTS’
 BOCKIUS LLP
                                                                          1                      RESPONSE TO SAC AND
 ATTORNEYS AT LAW
 WASHINGTON, D.C.
                                                                                                    RELATED BRIEFING
                            Case 3:17-cv-06124-RS Document 97 Filed 11/05/19 Page 3 of 3



                     1
                          Dated: November 5, 2019                               Respectfully submitted,
                     2
                                                                                MORGAN, LEWIS & BOCKIUS LLP
                     3
                                                                                By: s/ Stephanie Schuster
                     4                                                             Anne Marie Estevez
                                                                                   Stephanie Schuster
                     5                                                             Patrick Harvey
                                                                                   Clara Kollm
                     6                                                             Kathy H. Gao
                     7                                                              Attorneys for Defendants
                     8
                                                                                BIZER & DEREUS
                     9
                                                                                By: s/ Garret DeReus
                    10                                                              Garret DeReus (pro hac vice)
                    11                                                              Andrew Bizer (pro hac vice)

                    12                                                               Attorneys for Plaintiffs

                    13                                                          AQUA TERRA AERIS LAW GROUP

                    14                                                           By: s/ William Most
                                                                                    William Most
                    15
                                                                                     Attorneys for Plaintiffs
                    16

                    17
                                                            FILER’S ATTESTATION
                    18
                                Pursuant to Local Civil Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this
                    19
                         document has been obtained from each of the other signatories.
                    20
                                                                               s/ Stephanie Schuster
                    21                                                         Stephanie Schuster
                    22
                         PURSUANT TO STIPULATION,
                    23
                         IT IS SO ORDERED, this ___
                                                5th day of November
                                                           _______, 2019.
                    24

                    25

                    26
                          Hon. Richard Seeborg
                    27    United States District Judge

                    28   Case No. 3:17-cv-06124-RS                                               STIPULATED SCHEDULE IN
MORGAN, LEWIS &
                                                                                            CONNECTION WITH DEFENDANTS’
 BOCKIUS LLP
                                                                           2                        RESPONSE TO SAC AND
 ATTORNEYS AT LAW
 WASHINGTON, D.C.
                                                                                                       RELATED BRIEFING
